ANNUAL SERVICER COMPLIANCE STATEMENT PURSUANT TO ITEM 1 March 7, RE: BSABS 2007-HE4 For the fiscal year ended December 31, 2007 (the "Reporting Period"), Ocwen Loan Servicing, LLC ("OLS") furnishes this annual servicer compliance statement pursuant to Item 1123 of Regulation AB, indicating its compliance with the servicing standards of the Securities & Exchange Commission as set forth in Regulation AB, 17 CFR §229.1100, et seq., ("Regulation AB"). In this regard, I make the following representations, which are true to the best of my knowledge and belief in all material respects. 1. A review of the servicing activities of OLS during the Reporting Period, and of its performance under the Pooling and Servicing Agreement dated as of April 1, 2007 & Sub Servicing Agreement (the "Agreement"), has been performed under my supervision. 2. To the best of my knowledge, based on this review, OLS has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. By: /s/ Ronald M. Faris Name: Ronald M. Faris Title: President Ocwen Loan
